320 S.W.3d 220 (2010)
STATE of Missouri, ex rel. Chris KOSTER, Missouri Attorney General, Respondent,
v.
Dwight CLARK, Appellant.
No. WD 71378.
Missouri Court of Appeals, Western District.
September 7, 2010.
*221 Laura E. Elsbury, Jefferson City, MO, for respondent.
Dwight Clark, Appellant pro se.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Dwight Clark appeals the judgment allowing the State of Missouri to recover incarceration costs under the Missouri Incarceration Reimbursement Act (MIRA). He argues that the Attorney General failed to meet the "good cause" prerequisite to bringing the action. The judgment is affirmed. Rule 84.16(b).